Citation Nr: 0841631	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected low back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for chest wall 
syndrome.

8.  Entitlement to service connection for a gastrointestinal 
disability, to include residuals of an H. pylori infection.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (the RO).  Jurisdiction over the claims 
file was subsequently transferred to the New York, New York, 
RO.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  At the hearing, the veteran withdrew her 
appeals involving claims for service connection for asthma 
and a fungal infection of the bilateral great toes.  See 
Hearing Tr. at 16, 19.  Those issues are therefore not 
currently before the Board and will not be further discussed.  
See 38 C.F.R. § 20.204 (2008).

The issues concerning entitlement to an increased initial 
rating for a low back disability, and service connection for 
a right foot disability, a right ankle disability, chest wall 
syndrome, and a gastrointestinal disability to include 
residuals of an H. pylori infection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record does not demonstrate the existence of a current right 
knee disability.

2.  A preponderance of the medical and other evidence of 
record does not demonstrate the existence of a current right 
hip disability.

3.  A preponderance of the medical and other evidence of 
record does not demonstrate the existence of a current right 
shoulder disability.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

2.  A right hip disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).

3.  A right shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

	Duty to Notify 

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in a February 2005 letter.  While this notice 
letter was not timely provided prior to the initial 
adjudication of the right knee, right hip, and right shoulder 
service connection claims in September 2004, this defect in 
timing was subsequently cured when, following the issuance of 
notice, the claims were readjudicated by way of a July 2005 
Supplemental Statement of the Case (SSOC).  Hence, the error 
made in the timing of the notice was harmless, as the 
appellant had the full opportunity to participate in the 
development of her claims for service connection.  

To date, VA has not provided the veteran with notice of the 
type of evidence necessary to establish an effective date for 
the potential grant of service connection for these three 
disabilities.  Nevertheless, there is no prejudice in 
proceeding with the issuance of a final decision with respect 
to the veteran's service-connection claims for right knee, 
hip, and shoulder disabilities.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Since, as detailed below, the preponderance of 
the evidence is against these claims, any questions as to the 
appropriate effective date to be assigned for the grant of 
service connection are moot.  The Board may therefore proceed 
to a decision on the veteran's service-connection claims for 
right knee, hip, and shoulder disabilities without remanding 
the case for additional VCAA notice compliance.  The 
application of Dingess to the remainder of the veteran's 
claims will be discussed in the REMAND portion of this 
decision.

        Duty to Assist

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records; VA treatment records; the 
report of a pre-discharge July 2004 VA examination; and the 
transcript of a September 2006 hearing before the 
undersigned.  At the September 2006 hearing, the veteran 
submitted additional evidence in the form of duplicate 
service medical records, an October 2001 radiology report 
from Samaritan Hospital, and a statement from a fellow 
solider, K.W.  She has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2008).  Otherwise, the veteran 
and her representative have not identified any other 
outstanding relevant evidence.

In short, the Board finds that VA has satisfied its duties to 
notify and assist with respect to the veteran's service-
connection claims for right knee, hip, and shoulder 
disabilities.  Additional development efforts at this time 
with respect to these claims would only result in an 
unnecessary delay.  Thus, the Board will proceed with 
adjudication.  

II.  Service connection for right knee, hip and shoulder 
disabilities

This appeal arises out of the veteran's contention that she 
has residual right knee, hip, and shoulder disabilities 
stemming from a January 2002 fall down the stairs of a guard 
tower while serving in Kosovo.  Because each of these claims 
involves a similar factual background and disposition, the 
Board will address them together.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (noting that service connection presupposes a current 
diagnosis of the claimed disability); see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) (noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection).  

The veteran's service medical records reflect complaints of 
right knee pain and pain shooting from the right knee to the 
right hip beginning in December 2000.  Physical examinations 
conducted in January and March 2001 to assess the veteran's 
complaints, however, were within normal limits.  The only 
objective symptom identified was right knee swelling.  
The veteran again complained of right knee pain in December 
2001, but a physical examination conducted at that time was 
negative.  A history of intermittent right knee pain was 
again noted in April 2002, as well as after a July 2002 motor 
vehicle accident, but in both instances no specific findings 
were made.  Service medical records are thereafter silent 
regarding any complaints of, or treatment for, the right knee 
or hip until the veteran's May 2004 separation physical, at 
which time she again voiced complaints of right hip and knee 
pain.  Physical examination, however, was again within normal 
limits.  

Service medical records also reflect complaints of right 
shoulder pain following the veteran's July 2002 motor vehicle 
accident, including pain radiating from the neck.  A 
diagnosis of trapezius strain was rendered together with a 
diagnosis of "possible right cervical radiculopathy."  With 
the exception of isolated complaints of shoulder pain in 
August 2002, however, the veteran's service medical records 
do not mention any further complaints of, or treatment for, 
right shoulder pain until her separation examination in May 
2004.  While the veteran reported a history of shoulder pain 
at that examination, the examiner, on physical examination, 
did not find any evidence of a current disability.  

Significantly, the veteran's service medical records do not 
reflect any complaint of right knee, hip, or shoulder pain 
following her January 2002 fall down the steps of a guard 
tower in Kosovo.  While treatment records chronicle her 
complaints of left buttocks and thigh pain following this 
incident, they note no contemporaneous complaints relating to 
the right side of the body.  The diagnosis rendered at the 
time was limited to a left leg contusion.

The veteran was subsequently afforded a pre-discharge VA 
examination in July 2004 to assess her complaints of right 
knee, hip and shoulder pain.  No swelling or deformity was 
noted in the right knee or hip and range of motion was within 
normal limits through three iterations of testing.  Lachman's 
and McMurray tests were both negative for the right knee with 
no medial or lateral collateral ligament laxity noted.  No 
right hip tenderness was identified and no pain or fatigue 
was demonstrated with range of motion testing.  Examination 
of the right shoulder yielded similar results with normal 
posture and a full range of motion on multiple iterations of 
testing.  Overall, the examiner concluded that he "could not 
ascribe any physical diagnosis nor attribute any physical 
impairment" to the veteran's complaints of right knee, hip, 
and shoulder pain.  

The medical record following discharge is likewise negative 
for complaints of, or treatment or diagnoses of, right knee, 
hip or shoulder pain.  Moreover, while the record reflects 
that, even though the veteran was treated for several 
maladies following service, right knee, hip or shoulder 
disabilities were not among them.  

The only evidence of record that supports the establishment 
of the existence of current right knee, hip or shoulder 
disabilities is the veteran's own statements.  It is well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as the existence of 
disability or determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) 
(noting that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Although the veteran is competent 
to report her lay observation of symptoms, such as right 
knee, hip and shoulder pain, she is not competent to provide 
a medical opinion as to the nexus between her in-service 
complaints of right knee, hip and shoulder pain and any 
current disability.  Here, the Board finds the July 2004 pre-
discharge examination to be more probative than the veteran's 
testimony in confirming the absence of any current 
disability.  While reports of ongoing symptoms following 
separation from service can be used to establish continuity 
of symptomatology for service connection purposes, here such 
testimony is outweighed by the negative findings made in the 
pre-discharge examination that found no evidence of any 
current disability, as well as the absence of any post-
service diagnoses of any of these conditions.  

Further, to the extent that the veteran claims that she has 
right knee, hip and shoulder disabilities which have existed 
since service, her statements are outweighed by the negative 
separation examination, negative July 2004 VA examination, 
and post-service treatment records, which fail to show the 
existence of such disabilities.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999) (noting that it is proper to consider a 
veteran's entire medical history, including a lengthy period 
of absence of complaints), aff'd sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that 
even if the veteran may occasionally experience pain in her 
right knee, hip and shoulder, this alone does not serve to 
establish the existence of an identifiable disability, let 
alone a nexus between any pain or discomfort experienced 
during service.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (holding that a symptom alone without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

In short, the first Hickson element of a current disability 
has not been satisfied, and the veteran's service-connection 
claims for right knee, hip and shoulder disabilities fail on 
that basis.  Throughout the three plus years these claims 
have been pending, the veteran and her representative have 
had every opportunity to either submit medical evidence of 
current right knee, hip and shoulder disabilities or provide 
VA with authorization to obtain the same.  The February 2005 
VCAA letter reiterated the importance of such evidence.  
Despite this notice, however, no medical evidence has been 
identified which would serve to demonstrate the existence of 
a current right knee, hip or shoulder disabilities.  See 38 
U.S.C.A. § 5107(a) (West 2002) (noting that "a claimant has 
the responsibility to present and support a claim for 
benefits under the laws administered by the Secretary").  
Because evidence of a current disability is lacking, service 
connection for right knee, hip, and shoulder disabilities 
must be denied.  See Brammer, supra.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a right shoulder disability is denied.




REMAND

The veteran also seeks an increased initial rating for his 
service-connected low back disability together, along with 
service connection for right foot and ankle disabilities, 
"chest wall syndrome," and a gastrointestinal disability 
(to include residuals of an H. pylori infection).  Before the 
Board can properly adjudicate these claims, however, 
additional development is required.  

Reasons for remand

The increased rating claim

As alluded to above, in Dingess, the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service-connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.

With respect to the veteran's low back initial rating claim, 
elements (1), (2), and (3) are not at issue as veteran status 
is undisputed and service connection is already in effect.  
The Board also notes that the veteran has been provided with 
a VCAA notice regarding element (4), degree of disability, by 
way of the February 2005 VCAA letter.

The veteran has not, however, been provided notice regarding 
the fifth and final element of his increased rating claim, 
that of effective date.  He has likewise not been provided 
notice regarding effective date with respect to any of the 
service-connection claims the Board is remanding.  Dingess 
specifically requires that VA "must notify the claimant that 
the effective date of an award of service connection [or] any 
assigned disability rating(s) will be determined based on 
when VA receives the claim, when the evidence that 
establishes the basis for a disability rating that reflects 
that the level of disability was submitted, or on the day 
after the veteran's discharge from service if the claim that 
is the basis for which service connection is awarded is 
submitted within one year after discharge."  Such notice was 
not provided to the veteran in this case.

Effective dates have particular importance with respect to 
the veteran's initial rating claim because staged ratings are 
potentially applicable.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  Similarly, if service connection were 
to be granted on remand with respect to any of the remaining 
service-connection claims, staged ratings would also be 
potentially applicable.  The effective date of any initial 
rating awarded is necessarily part of the veteran's claims.  
Because the veteran has not been provided with VCAA notice 
regarding the effective date issue, and therefore has not 
been accorded appropriate opportunity to present evidence and 
argument pertaining thereto, Dingess requires that the case 
be remanded so that additional VCAA notice regarding 
effective date can be accomplished.  Remand of the case is 
therefore in order for the purpose of providing the veteran 
with adequate notice under the VCAA, as amplified by Dingess.  

The Board also notes that the last VA compensation and 
pension examination afforded the veteran for her back 
disability was in July 2004 - over three years ago.  At that 
examination, the veteran's back was essentially asymptomatic 
with full range of motion.  Only intermittent complaints of 
pain were noted.  At her September 2006 hearing, however, the 
veteran reported experiencing more severe symptomatology, 
noting that she now has "terrible" pack pain, trouble 
lifting even light weights, or sitting for extended periods.  
See Hearing Tr. at 6-7.  

The Court has consistently held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (observing that where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted).  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  Because the veteran has indicated that the 
symptomatology associated with her low back disability has 
worsened, and because the July 2004 VA examination does not 
adequately portray the veteran's current disability picture, 
a current examination is necessary to reach a decision on 
this claim.

Service connection for right foot and ankle disabilities

The record is unclear regarding the nature and etiology of 
the veteran's claimed right foot and ankle disabilities.  
Service medical records reflect the veteran's complaints of 
mild right ankle pain following a September 2001 injury.  On 
physical examination, no ligamentous instability or swelling 
was identified.  Range of motion was within normal limits.  
A diagnosis of "resolving ankle sprain" was rendered.  
Service medical records dated in September 2001 also reflect 
the veteran's complaints of a one-year history of right foot 
pain in the mid-distal plantar area.  While no conclusive 
diagnosis was rendered, an October 2001 bone scan suggested a 
right foot stress fracture, with slightly increased uptake 
over the metatarsal head.  Increased uptake over the right 
ankle was also noted.  

Right foot and ankle pain was again noted in November and 
December, 2001.  While physical examination was largely 
unremarkable, a diagnosis of mild pes planus was noted with 
respect to the right foot.  The veteran again complained of 
right foot pain in April 2002, at which time a provisional 
diagnosis of plantar fasciitis was rendered.  Physical 
examination, however, was again largely within normal limits. 

On VA examination in July 2004, the right ankle was found to 
be within normal limits with no laxity, normal alignment, and 
close to full range of motion.  No specific findings were 
made with respect to the right foot, other than to note that 
the veteran did not have a right foot bunion.  Despite this 
essentially negative examination at the time of separation, 
post-service treatment records reveal that the veteran may 
indeed have current right foot and ankle disabilities.  Post-
service treatment records indicate that the veteran underwent 
a bunionectomy and extensor hallucis brevis tendon transfer 
of the right foot in June 2005.  The veteran herself has 
indicated that right foot and ankle pain and swelling have 
continued following the surgery.  See, e.g., Hearing Tr. at 
8, 11-14.

The Board is therefore left with competent evidence 
indicating the possible presence of a right foot disability.  
The veteran's recent right foot surgery and subsequent 
treatment also raises the question of any right ankle 
involvement, particularly given the close anatomical 
proximity.  The record also indicates an in-service right 
ankle sprain together with multiple in-service complaints of 
right foot pain, variously-diagnosed as pes planus, plantar 
fasciitis, and a possible fracture.  The Court has held that 
in circumstances such as this, where there is evidence of 
record arguably satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, remand of the case is necessary to obtain an 
additional examination of the veteran which specifically 
addresses whether a right foot and/or ankle disability is 
present and its relationship to service.

Service connection for chest wall syndrome 

The veteran also seeks service connection for a disability 
manifested by chest pain, which has been characterized as 
"chest wall syndrome."  Service medical records are replete 
with multiple complaints of severe chest wall pain on the 
part of the veteran.  Extensive testing including multiple 
chest X-rays, an electrocardiogram, and blood tests were 
conducted during service to identify the cause of these 
symptoms, but each was essentially negative and cardiac and 
pulmonary etiologies were ruled out.  Several diagnoses were 
rendered to account for the veteran's chest pain, including 
costal chondritis, possible chest wall syndrome, and 
suspected musculoskeletal pain syndrome.

The veteran maintains that she continues to experience severe 
chest pain to the present and that "it hurts so much 
sometimes I can't move."  The veteran has not, however, been 
afforded a VA examination regarding these complaints.  While 
the July 2004 VA examination noted a "normal evaluation of 
the chest" in passing, such statement was made in connection 
with respect to an asthma claim the veteran has withdrawn.  
It is unclear what testing, if any, the examiner performed 
relating to the chest or whether this statement was even made 
in contemplation of the veteran's service connection claim 
for chest wall syndrome.  

Because the record includes competent evidence in the form of 
the veteran's recent statements regarding the existence of a 
disability manifested by chest wall pain, and several reports 
of variously-diagnosed chest pain in service, a VA 
examination is required to determine whether a disability 
manifested by chest pain, including chest wall syndrome, is 
present and whether such is related to the veteran's period 
of service.  See McLendon, supra.

Service connection for a gastrointestinal disability 

The veteran also seeks service connection for a 
gastrointestinal disability, including residuals of an H. 
pylori infection.  Service medical records reflect several 
complaints of abdominal pain in 2002 together with a 
diagnosis of an H. pylori infection in July of that year.

The veteran reports that her symptoms have persisted and that 
she still experiences stomach pain and constipation, 
particularly after eating certain types of foods.  
See Hearing Tr. at 17-18.  As with her complaints of chest 
pain, the July 2004 VA examination only tangentially 
addressed the veteran's claimed gastrointestinal disability.  
The examination report stated only that there were no overt 
symptoms of an H. pylori infection at that time and that the 
infection was "quiescent."  The veteran's hearing 
testimony, however, suggests that the disease is no longer 
asymptomatic or in a "quiescent" phase.  The veteran's 
testimony in this regard represents competent evidence of 
symptoms of a possible current gastrointestinal disability.  
This testimony, coupled with the complaints of abdominal 
distress and an H. pylori infection in service warrant a VA 
examination to determine the exact nature and etiology of any 
current gastrointestinal disability.  See McLendon, supra.  
The case must therefore be remanded on this additional basis.

Accordingly, this case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  Provide the veteran with legally 
adequate VCAA notices concerning her 
initial rating for a low back disability, 
and claims for service-connection for 
right foot and ankle disabilities, chest 
wall syndrome, and a gastrointestinal 
disability.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of her service-connected low 
back disability.  The claims folder 
should be made available to the examiner 
for review.  Any functional loss due to 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement should be noted in the 
examination report.  The examiner should 
also note if any objective neurologic 
abnormality is present which is 
associated with the veteran's service-
connected low back disability.  Any 
specialist consultations and/or 
diagnostic testing deemed necessary by 
the examiner, if any, should be 
accomplished.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her claimed right foot and 
ankle disabilities.  The claims folder 
should be made available to the examiner 
for review.  The examiner should 
specifically address whether, and if so 
what, right foot and ankle disabilities 
presently exist.  For each right foot or 
ankle disability identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not, i.e., at 
least a 50 percent probability or 
greater, that such disability is related 
to an event, injury, or disease in 
service, or was diagnosed within one year 
of separation from service.  Any 
specialist consultations and/or 
diagnostic testing deemed necessary by 
the examiner, if any, should be 
accomplished.  A supporting rationale 
should be provided for any opinions 
expressed.  

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her claimed chest wall 
syndrome.  The claims folder should be 
made available to the examiner for 
review.  The examiner should specifically 
address whether, and if so what, 
disability manifested by chest pain 
presently exists, including "chest wall 
syndrome."  For each disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not, i.e., at least a 
50 percent probability or greater, that 
such disability is related to an event, 
injury, or disease in service, or was 
diagnosed within one year of separation 
from service.  Any specialist 
consultations and/or diagnostic testing 
deemed necessary by the examiner, if any, 
should be accomplished.  A supporting 
rationale should be provided for any 
opinions expressed.  

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her claimed gastrointestinal 
disability.  The claims folder should be 
made available to the examiner.  The 
examiner is request to provide an opinion 
as to whether it is at least as likely as 
not, i.e., at least a 50 percent 
probability or greater, that any current 
gastrointestinal disability, including 
residuals of an H. pylori infection, is 
related to an event, injury, or disease 
in service, or was diagnosed within one 
year of separation from service.  Any 
specialist consultations and/or 
diagnostic testing deemed necessary by 
the examiner, if any, should be 
accomplished.  A supporting rationale 
should be provided for any opinions 
expressed.  

6.  Thereafter, the AOJ should 
readjudicate the remanded issues.  If the 
benefits sought on appeal remain denied, 
either in whole or in part, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until she is contacted.

A veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


